Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 4 amended
Claims 2-3 and 5 canceled
Claim 12 withdrawn
Claims 1, 4 and 6-11 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (PG Pub 2009/0011611 A1) in view of Yuda (PG Pub 2004/0083967 A1), and in further view of Gaillard (US Pat. 6,632,478 B2), and in further view of Kato (PG Pub 2010/0055347 A1).
Consider Claim 1, Ichijo teaches to process of forming an oxide film (3105) on a substrate (3103) (Fig. 14C), where the oxide film/relaxation film (3105) is formed of Silicon Oxide [0203], where Ichijo teaches the process with CVD (abstract).
Ichijo teaches the “ignition preparation” process including the first plasma process to the formed silicon oxide film (3105) using NH3 and SiH4 gases (nitrogen-containing gas and hydrogen-containing gas) forming silicon nitride film as a barrier film (3106) [0204] thus removing the Oxygen, then followed by a second plasma irradiation step to the silicon nitride film (3106) to form a bonding layer (3104) (Fig. 14C, [0214]), where the bonding layer (3104) is formed of silicon oxide [0223]. Therefore, it would be obvious that the plasma process in forming the SiO2 layer (as a bonding layer) would require an oxygen-containing gas, such as N2O (with SiH4 gas) as seen in forming the SiO2 as a relaxation layer in para [0203]. 
Ichijo does not teach an oxide film formed on the substrate using oxygen radicals generated by a plasma source. 
However, Yuda is in the process of plasma CVD (abstract), teaches the process of forming silicon oxide film in a plasma CVD chamber using silane precursor and oxygen as oxygen plasma forming oxygen radicals, where the oxygen radicals generated by the plasma form the silicon oxide film on the substrate (3) [0064].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo with Yuda to form silicon oxide film with oxygen radicals generated by plasma source, with reasonable expectation of success.
The combined Ichijo (with Yuda) does not teach the step of modifying the oxide film (SiO2) with plasma activated hydrogen gas and ammonia gas.
However, Gaillard is in the process of forming silicon oxide film (abstract), where the silicon oxide is carbon doped (abstract), teaches the process of plasma treating of the carbon doped silicon oxide film using hydrogen gas, ammonia gas, or other hydrogen containing source (Col. 7, lines 40-53). Although, Gaillard does not explicitly teach the combined usage of hydrogen and ammonia in the plasma treatment step, however, it would be obvious for skilled person in the art to combine the two gases to provide with a desired hydrogen radical/ions concentration during the plasma process.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo (with Yuda) with Gaillard to modify the silicon oxide film with plasma treatment step having hydrogen gas and ammonia gas, to remove carbon atoms from the film as gaseous, where those gases in turn are then removed from the chamber during the indoor the process (Col. 7, lines 54-59).
The combined Ichijo (with Yuda and Gaillard) teaches the ignition preparation process (as step S130A) include plasma process with hydrogen-containing gas such as NH3 and SiH4 gases for forming silicon nitride film as a barrier film (3106) (Ichijo, [0204]), without the use of O2 gas, and where the plasma ignition process of forming the above process within the plasma processing region on the loading chamber (Ichijo, [0060], [0081]).
The combined Ichijo (with Yuda and Gaillard) teaches the formed silicon nitride film as a barrier film (3106) (Ichijo, [0204]) as this removes the Oxygen, then is followed by a second plasma irradiation step to the silicon nitride film (3106) to form a bonding layer (3104) (Ichijo, Fig. 14C, [0214]).
The combined Ichijo (with Yuda and Gaillard) does not teach the ignition preparation process to include plasma processing, used for forming the silicon nitride film, using hydrogen gas and ammonia gas.
However, Kato is in the art of forming silicon nitride film [0197], using CVD system [0267], teaches the supplying of both hydrogen gas and ammonia gas using the gas introduction nozzle (34) as stated in [0198], as the introduction nozzle (34) supply both of those gases into the plasma generating part (351) shown in figure 18 (Fig. 18), as the ignition preparation (as step S130A), where the ignition preparation step is performed after stopping the process the SiO2 using O3/O2 [0195].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo (with Yuda and Gaillard) with Kato to form silicon nitride film using hydrogen gas and ammonia gas activated with plasma, to reduce silicon nitride impurities [0197].
The combined Ichijo (with Yuda and Gaillard and Kato) teaches the process of unloading the unloading process of a substrate process having the oxide film is formed from the processing chamber (Ichijo, [0060], [0081]), and the process of loading a new substrate into the processing chamber (Ichijo, [0060], [0081]), and where the plasma ignition process of forming the above process within the plasma processing region on the loading chamber (Ichijo, [0060], [0081]), as it would be obvious that the substrate unloading process of the finished substrate, then the loading process of new substrate, 
Additionally, the combined Ichijo (with Yuda and Gaillard and Kato) teaches the claimed limitation including the supplying of hydrogen-containing gas such as NH3 and SiH4 for forming silicon nitride film (Ichijo, [0204]). Therefore, the remainder/formed hydrogen plasma with hydrogen containing gas (after the nitrogen and silicon are consumed in forming SiN film) would obviously react with “oxygen radicals” in the same or a substantially identical way as the applicant’s claimed invention to remove the oxygen radicals which is adhering the plasma processing region, following the instant application, as this ‘oxygen radical removal with hydrogen containing gas’ limitation would necessarily flows from the teachings of the applied prior art would necessarily flows from the teachings of the applied prior art, Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). MPEP 2112.
The combined Ichijo (with Yuda and Gaillard and Kato) teaches the step of ignition preparation process/hydrogen plasma is preformed (for forming silicon nitride film (3106)) after the modification process of the silicon oxide film (for forming silicon oxide film (3105)) (Ichijo, Fig. 14C, [0203]).
Furthermore, in the step of ignition preparation process (the hydrogen plasma process of Ichijo) includes the process with hydrogen containing gas (such as with NH3 and SiH4). The ignition preparation process/hydrogen plasma process react with the “oxygen radical” removing it from the predetermined plasma processing region. This “oxygen radical” removal within the step of ignition preparation process/hydrogen plasma process changes the internal state of the predetermined plasma processing region 
Consider Claim 4, the combined Ichijo (with Yuda and Gaillard and Kato) teaches the use of H2, He and NH3 gas from forming silicon nitride film (Kato, [0197-[0198]). Although Kato teaches the use of inert gas He, however, Ichijo teaches plasma process using any rare gas including He and/or Ar [0097] along ammonia gas [0097]. Therefore, it would be obvious to replace inert gas such as Helium with Argon, with reasonable expectation of success.
Consider Claim 6, the combined Ichijo (with Yuda and Gaillard and Kato) teaches the film formation process of SiO2 film, occurs before the modification process (Kata, Fig. 36), the film formation process including: an adsorption process of causing a raw material gas to be adsorbed onto the substrate (Kata, [0184]), and then the oxidation process of oxidizing the raw material gas adsorbed onto the substrate to deposit a molecular layer of the oxide film (Kato, [0184]). 
Consider Claim 10, the combined Ichijo (with Yuda and Gaillard and Kato) teaches the oxide film is silicon oxide film (Ichijo, [0203]).
Consider Claim 11, the combined Ichijo (with Yuda and Gaillard and Kato) teaches the process of unloading the unloading process of a substrate process having the oxide film is formed from the processing chamber (Ichijo, [0060], [0081]), and the process of loading a new substrate into the processing chamber (Ichijo, [0060], [0081]), and where the plasma ignition process of forming the above process within the plasma processing region on the loading chamber (Ichijo, [0060], [0081]), as it would be obvious that the substrate unloading process of the finished substrate, then the loading process of new substrate, and finial the plasma ignition process of the new substrate occur after the ignition preparation process of the old substrate. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (PG Pub 2009/0011611 A1) in view of Yuda (PG Pub 2004/0083967 A1), and in further view of Gaillard (US Pat. 6,632,478 B2), and in further view of Kato (PG Pub 2010/0055347 A1), and further view of Miura (PG Pub 2016/0293390 A1).
Consider Claim 7, the combined Ichijo (with Yuda and Gaillard and Kato) teaches the adsorption of raw gas step and the modifying with oxide gas step (as in the above of claim 7), and teaches having substrate (W) is mounted on a rotary table along circumferential direction (Kato, Fig. 4).
The combined Ichijo (with Yuda and Gaillard and Kato) does not teach the claimed in 7.
However, Miura is in the art of processing substrate using plasma system (abstract), teaches process of having first processing/raw gas adsorbed onto the substrate in P1 region (adsorption region), and the adsorbed raw gas reacting with second processing gas in P2 region (Oxidation region) then the plasma process in P3 region (plasma processing region) [0028], Fig. 2, where the mounted substrate pass from P1 through P3 sequentially in a rotational way [0057], in number of revolutions/repeatable in a multiple time [0054], for the formation process and the modification process to a desired film thickness. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo (with Yuda and Gaillard and Kato) with Miura’s rotary system, to provide with a plasma processing apparatus with respect to substrates which 
The combined Ichijo (with Yuda and Gaillard and Kato and Miura) teaches the subsequently to the formation and the modification process, the ignition preparation process, as taught in claim 1 above.
Consider Claim 8, the combined Ichijo (with Yuda and Gaillard and Kato and Miura) teaches the purge gas (N2 gas) supply regions onto the substrate that are defined between the raw material gas adsorption region (P1) and the oxidation region (P2) (Miura, Fig. 2); and purge gas (N2 gas) supply regions between the plasma processing region (P3) and the raw material gas adsorption region (P1), respectively (Miura, Fig. 2). The combined Ichijo (with Yuda and Gaillard and Kato and Miura) teaches the film forming method further comprises: purging processes of supplying the purge gas (N2 gas) into the purge gas supply regions between the adsorption process (P1) and the oxidation process (P2) and between the modification process (P3) and the adsorption process (P1), respectively (Miura, Fig. 2). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (PG Pub 2009/0011611 A1) in view of Yuda (PG Pub 2004/0083967 A1), and in further view of Gaillard (US Pat. 6,632,478 B2), and in further view of Kato (PG Pub 2010/0055347 A1), and further view of Kato’849 (PG Pub 2015/0225849 A1), and further view of Miura (PG Pub 2016/0293390 A1). 
Consider Claim 9
The combined Ichijo (with Yuda and Gaillard and Kato) does not teach the claimed chamber structured.
However, Kato’849 is in the art of plasma processing of a substrate within a chamber (abstract), teaches processing chamber with plasma processing region surrounded by a ceiling surface (44) and a sidewall (231) (Fig. 3, [0058]-[0060]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo (with Yuda and Gaillard and Kato) with Kato’849 to have plasma processing chamber with ceiling surface and a sidewall in the plasma processing region, to prevent the processing gases from mixing with each other [0059].
The combined Ichijo (with Yuda and Gaillard and Kato and Kato’849) does not teach the use of inductive plasma coupling.
However, Miura is in the art of processing substrate using plasma system (abstract), teaches the plasma source is an inductively coupled plasma source for converting the process gas [0032].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo (with Yuda and Gaillard and Kato and Kato’849) with Miura to plasma process the substrate with ICP as a plasma source, to provide a process for inductively converting the process gas into plasma gas [0032].

Response to Arguments
Applicant’s arguments, filed 12/28/2021, with respect to the rejection(s) of claim(s) 1 and 4, 6-11 under 103a have been fully considered and are persuasive.  Therefore, the rejection has 

The applicant argued against the prior art, on the ground that none of the prior art discloses the ignition preparation process including the supplying of hydrogen containing gas into the region/predetermined plasma processing region to remove oxygen radical adhering to the region/predetermined plasma processing region, without supplying oxygen gas. Additionally, the applicant argue about the prior art of Ichijo, on the ground that the formation of relaxation film/silicon oxide (3105) and the barrier film/silicon nitride (3106) or silicon oxide nitride using vapor gases of NH3 and SiH4 process in paragraph [0204], as this step in item “e” corresponds to a film forming process or the modification process which is performed before the modification process recited in amended claim 1. Thus, the prior art does not disclose the ignition preparation process which is performed after the modification process of oxide film is completed. Even if assuming that the hydrogen containing gas, which remains or is generated after the forming process of the barrier film is completed, the remaining are generated hydrogen containing gas disclose in Ichijo is different from the hydrogen containing gas applied by supplying process of the hydrogen containing gas, which is intended in the ignition preparation process recited in amended claim 1.
However, the applicant claimed three main points, (1) the step of modifying an oxide film, formed on the substrate, using hydrogen and ammonia plasma/radicals, (2) the step of ignition preparation process including supplying a hydrogen and ammonia gas without supplying oxygen gas, step (3) the step of removing adhered oxygen in the ignition preparation process without supplying/presence of oxygen. 


The applicant argued against the newly amended claim on the ground that none of the prior art disclose the plasma activation in the modification process using both hydrogen gas and ammonia gas, and the ignition preparation process is performed by supplying both hydrogen gas and ammonia gas. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718